Citation Nr: 0909714	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
November 1954.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2006, as support for his claim, the Veteran testified 
at a videoconference hearing before the undersigned Veteran's 
Law Judge (VLJ) of the Board.

In July 2007 the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  At a rather recent VA examination in April 2008, on 
remand, the examiner declined to link any of the Veteran's 
current left eye disorders to his military service - 
including, in particular, to any injury he sustained to this 
eye while in service.  The examiner explained, instead, that 
the current decrease in vision the Veteran is experiencing, 
bilaterally (i.e., in both eyes, not just his left eye at 
issue), is due to macular changes and epiretinal membrane 
that developed years after service.  In addition, the 
irritation is due to anterior basement membrane dystrophy and 
exposure keratitis.  

2.  There is no competent medical nexus evidence of record 
refuting this VA examiner's opinion.




CONCLUSION OF LAW

The disability affecting the Veteran's left eye is not due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in February 2005 and August 2007:  (1) 
informed the Veteran of the information and evidence not of 
record that was necessary to substantiate his claim; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; and (3) informed him of 
the information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

As well, the AMC complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent 
the VCAA notice letter in August 2007 discussing the 
downstream disability rating and effective date elements of 
the claim and then went back and readjudicated the claim in 
the May 2008 supplemental statement of the case (SSOC).  This 
is important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout his appeal by an accredited veteran's service 
organization, Disabled American Veterans (DAV), which 
presumably is knowledgeable of the requirements for him to 
establish his entitlement to service connection for residuals 
of a left eye injury.  Indeed, they made arguments in several 
statements and during the June 2006 videoconference hearing 
directly addressing the requirements for obtaining this VA 
benefit.



And as for the duty to assist, as the Board acknowledged when 
remanding this case in July 2007, the veteran's service 
treatment records (STRs) are scant and consist primarily of 
reports of examinations on enlistment and separation.  
Although the National Personnel Records Center (NPRC) - a 
military records repository, has indicated the Veteran's 
remaining service treatment records might have been destroyed 
in the 1973 fire at that facility, the Board sees that his 
service treatment records that are on file were apparently 
obtained by the RO in 1954 in conjunction with another 
service connection claim at that time.  Nevertheless, no 
additional service records are apparently available for 
consideration.

In cases, as here, where some of the veteran's service 
treatment records are possibly missing, VA has a heightened 
duty to explain findings and to carefully consider the 
benefit-of-the-doubt rule.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).

Concerning these heightened obligations under these 
circumstances, in an April 2005 statement and in his 
testimony during his videoconference hearing, the Veteran 
indicated he had received eye care from a VA hospital in 1954 
shortly after separating from service, as well as continuing 
subsequent treatment by VA, including many pairs of glasses.  
Consequently, the Board's July 2007 remand was partly to 
attempt to obtain these additional records.  And pursuant to 
this remand directive, the AMC sent a VCAA notice letter to 
the Veteran in August 2007 asking that he identify all VA and 
private facilities and physicians who had treated or examined 
him for eye disorders since his separation from military 
service in November 1954.  Unfortunately, however, he did not 
respond to this request.  Because of his failure to cooperate 
in this endeavor, no further development is required to 
comply with the Board's remand directive.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not a one-way street.  If a veteran wishes help 
in developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence).

VA also fulfilled its duty to assist by obtaining all other 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the Veteran and his representative 
identified, provided, as mentioned, there was sufficient 
information to obtain the evidence and the necessary 
authorization.  In addition, VA furnished a compensation 
examination in April 2008, also on remand, to determine the 
etiology of the Veteran's current left eye disorders - and, 
in particular, whether they are attributable to his military 
service, including to any injury he may have sustained to 
this eye during service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

II.  Whether the Veteran is Entitled to Service Connection 
for Residuals of a Left Eye Injury

The Veteran claims he injured his left eye while in the 
military, during the Korean Conflict, and that he has chronic 
residual disability.  He says this eye was injured from 
shrapnel in his retina in July 1953, and that he continues to 
have decreased vision in this eye and other associated 
problems as a consequence.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).



The Veteran's service treatment records (STRs) - that is, 
those that are available for consideration, make no reference 
to any injury, treatment or diagnosis of a left eye disorder.  
Indeed, to the contrary, his separation examination in 
November 1954 noted his eyes were normal and that he had 
distant vision of 20/20.

However, in written statements and during his June 2006 
videoconference hearing, the Veteran maintained that he had 
at least two injuries to his left eye during combat in the 
Korean Conflict and subsequent infections both during and 
after service.  The first injury, he said, occurred in March 
1953 when he had a piece of splintered wood in his tear duct.  
According to his hearing testimony, a military physician 
removed the wood and his vision and left eye healed without 
any complications.  The second injury, he said, occurred in 
July 1953 when shrapnel from a mortar round was lodged in the 
retina of his left eye.  He said another military physician 
removed the shards of shrapnel from this eye.  And after that 
injury, he said he had a number of infections (stys) in this 
eye during and after service.  He further points out that, 
when completing the questionnaire regarding his relevant 
medical history during his November 1954 separation 
examination, he checked the box "Yes" for "eye trouble."

Because many of the Veteran's service treatment records are 
unavailable, the Board has been unable to confirm he 
sustained the alleged left eye injuries while in the 
military.  But inasmuch as he is alleging these injuries 
occurred in combat, during the Korean Conflict, and these 
types of injuries are consistent with the circumstances, 
conditions, and hardships of his service, the Board will 
resolve all reasonable doubt in his favor and presume these 
injuries occurred, especially since, as mentioned, he noted a 
history of "eye trouble" during his military separation 
examination.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).  See, too, 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (lessening the Veteran's burden of 
proof for establishing an alleged injury occurred during 
service where, as here, the injury purportedly occurred in 
combat).  Also see, again, Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (requiring the heightened obligation to consider the 
benefit-of-the-doubt doctrine when, as here, at least some of 
the service treatment records are unavailable).

That said, although there is a heightened obligation to more 
fully explain the reasons and bases for a decision and to 
consider applying the benefit-of-the-doubt doctrine - when, 
as here, there are missing service treatment records - this, 
alone, while unfortunate, does not obviate the need for the 
Veteran to still have medical nexus evidence supporting the 
claim.  See Milostan, citing Moore and O'Hare.  See also 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996) and 
Arms v. West, 12 Vet. App. 188, 194-95 (1999).  In other 
words, missing service treatment records does not lower the 
threshold for an allowance of a claim.  There is no reverse 
presumption for granting a claim.  The legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).

Concerning this, there is no disputing the Veteran has 
current disability affecting his left eye; this much is 
certain.  But, as mentioned, there still needs to be 
competent medical nexus evidence attributing this current 
left eye disability to his military service - and, in 
particular, to the alleged injuries in service, which, again, 
the Board is presuming for the sake of argument that he 
sustained.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran's VA records show he had an eye examination in 
January 1997, which indicated there were no residuals of 
trauma to his left eye, and that his visual acuity was 20/50 
in this eye.  The diagnosis was hyperopia/astigmatism.  
Hyperopia/astigmatism, however, is a type of refractive error 
- for which service connection is expressly precluded as a 
matter of VA regulation.  38 C.F.R. §§ 3.303(c), 4.9.  
Refractive errors are not considered diseases or injuries in 
the meaning of applicable legislation for disability 
compensation purposes.



The only possible exception is if there is evidence of 
additional disability due to aggravation by superimposed 
disease or injury, which there is not in this particular 
instance.   See VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 
18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Moreover, as already alluded to, the Board remanded this case 
in July 2007, in part, to obtain a medical nexus opinion 
specifically indicating whether any of the Veteran's current 
left eye disability is attributable to his military service, 
and in particular, to the injuries he is claiming occurred.  
He had this requested VA compensation examination in April 
2008, and at the conclusion of the evaluation the diagnosis 
was macular changes and epiretinal membrane, bilaterally, as 
well as anterior basement membrane dystrophy and exposure 
keratitis bilaterally.  Most importantly, though, the VA 
examiner declined to etiologically link any of this current 
left eye disability to the Veteran's military service, even 
acknowledging the Veteran had sustained trauma to this eye 
during service.

During the examination, the Veteran explained how he had 
sustained a left eye injury during service from shrapnel and 
that a military physician had tweezed the metallic pieces out 
of this eye.  He also reported decreased vision and 
irritation since that injury.  Objective findings indicated 
that his best corrected visual acuity was 20/40 bilaterally 
in September 2003, which was consistent with lens and retinal 
changes at that time.  His current corrected visual acuity 
was 20/50 on the right and 20/150 on the left.  Based on 
these objective clinical findings and the reported history, 
the examiner declined to link the decreased vision to the 
Veteran's left eye injury during service.  In discussing the 
medical rationale of this unfavorable opinion, the examiner 
pointed out that a VA treatment record dated in 
September 2003 had noted that the Veteran's best corrected 
visual acuity was 20/40, bilaterally, which was consistent 
with retinal and lens changes at that time.  


This examining physician further explained that the reason 
for the decreased vision was due to macular changes and 
epiretinal membrane, bilaterally, which the Veteran had 
developed later on in life and which has no relationship to 
his left eye injury in service.  Moreover, added this VA 
examiner, the Veteran's complaints of irritation were due to 
anterior basement membrane dystrophy and exposure keratitis 
bilaterally.  

So, again, even assuming the Veteran sustained a left eye 
injury during service, the April 2008 VA compensation 
examiner did not link the Veteran's current left eye 
conditions to any injury in service, including the July 1953 
incident.  There is no competent medical nexus evidence of 
record refuting this VA examiner's unfavorable opinion, so it 
is uncontroverted.

Although the Veteran is competent to report symptoms 
referable to his left eye, such as persistent irritation, 
decreased vision, etc., he is not competent to etiologically 
link these symptoms to a specific diagnosis and, in turn, to 
his military service, including in particular to the left eye 
injuries he sustained in combat.  38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  

For these reasons and bases, the preponderance of the 
evidence is unfavorable, in turn meaning the benefit-of-the-
doubt doctrine does not apply and the Board must deny the 
claim.  38 C.F.R. § 3.102.




ORDER

The claim for service connection for residuals of a left eye 
injury is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


